Action by Walter S. Newhouse, against Schundler & De Sola, Incorporated. No opinion. Motion granted, so that the order may read as follows: Order that the order upon reargument, entered on the 19th day of June, 1915, be reversed with $10 costs and disbursements to the plaintiff-appellant; and the order entered June 19th, 1915, on motion for judgment upon demurrers to the answer, be modified by striking out therefrom the word “overruled” in paragraph third of said order, and inserting in place thereof the word “allowed.”